LOUIS A. WITTIG, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentWittig v. CommissionerDocket No. 673-94United States Tax Court1995 Tax Ct. Memo LEXIS 546; 1995 WL 679250; November 9, 1995, Filed *546  Original Opinion of September 27, 1995, Previously Reported at 1995 Tax Ct. Memo LEXIS 461">1995 Tax Ct. Memo LEXIS 461. Adam M. Handler, Sidley & Austin, Los Angeles, CA. Louis S. Weller, Weller & Drucker, Embarcadero Center West, San Francisco, CA.ORDERPursuant to an informal conference held with the parties on November 9, 1995, it is ORDERED that the Court' s Opinion, T.C. Memo 1995-461">T.C. Memo 1995-461, filed September 27, 1995, is hereby withdrawn. It is further ORDERED that petitioner's Motion for Reconsideration filed October 26, 1995, is hereby deemed moot. It is further ORDERED that the Motion for Leave to File Brief Amicus Curiae in Support of Petitioner filed October 30, 1995, is hereby denied. It is further ORDERED that in addition to regular service, the Clerk of the Court is directed to serve a copy of this Order on the following: /s/ Stephen J. SwiftJudge DATED: Washington, D.C., November 9, 1995